Exhibit 10.9
PROASSURANCE CORPORATION
INDEMNIFICATION AGREEMENT
     THIS Agreement is made effective as of the 8th day of September, 2010, by
and between ProAssurance Corporation, a Delaware corporation (the “Company”),
and _______________ (“Indemnitee”).
Recitals
     WHEREAS, the Company has adopted Bylaws (the “Bylaws”) which provide for
the indemnification of the directors, officers, agents, and employees of the
Company in accordance with Section 145 of the General Corporation Laws of
Delaware (the “State Statute”);
     WHEREAS, the State Statute provides that it is not exclusive, and thus
contemplates that contracts may be entered into between the Company and the
members of its Board of Directors and Officers and employees of the Company with
respect to the indemnification of such individuals;
     WHEREAS, the terms, cost and availability of directors’ and officers’
liability insurance (“Liability Insurance”) have raised questions regarding the
adequacy and reliability of the protection afforded to directors and officers
thereby; and
     WHEREAS, in order to induce the Indemnitee to continue to perform services
on behalf of the Company, the Company has determined and agreed to enter into
this contract with the Indemnitee.
Agreement
     NOW, THEREFORE, in consideration of and for the Indemnitee’s agreement to
serve as a director, officer, employee or agent of the Company, and to render
service on behalf of the Company, the parties agree as follows:
     1. Liability Insurance. The Company, as of the date of this Agreement, has
acquired a Liability Insurance policy. The Company shall use reasonable efforts
to maintain Liability Insurance during the term of this Agreement, but shall not
be required to continue to maintain Liability Insurance if in the sole business
judgment of the directors then in office, (i) the premium cost for such
insurance is excessive, (ii) the premium cost for such insurance is not
reasonably related to the amount of coverage provided, of (iii) the coverage
provided by such insurance is so limited by its terms and exclusions or
otherwise that sufficient benefit is not derived therefrom.
     2. Indemnity. The Company agrees to indemnify and reimburse Indemnitee to
the full extent authorized and permitted by the provisions of the Bylaws of the
Company and the laws of the State of Delaware, and by any amendment thereof,
authorizing or permitting such indemnification which is adopted after the date
hereof.

 



--------------------------------------------------------------------------------



 



     3. Additional Indemnity.
          (a) Subject only to the exclusions set forth in Section 4 hereof, the
Company shall indemnify and reimburse Indemnitee under any circumstances where
Indemnitee was or is a party or is threatened to be made a party to a
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative and whether formal or informal,
including an action by or in the right of the corporation (a “Proceeding”), by
reason of the fact that he or she is or was a director, officer, employee, or
agent of the Company, or is or was serving at the request of the Company as a
director, officer, partner, trustee, employee, or agent of another foreign or
domestic corporation, partnership, joint venture, trust, or other enterprise,
whether for profit or not, against reasonable expenses, including attorneys’
fees, judgments, penalties, fines, and amounts paid in settlement actually and
reasonably incurred by him or her in connection with the action, suit, or
proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
or its shareholders or policyholders, and with respect to a criminal action or
proceeding, if Indemnitee had no reasonable cause to believe his or her conduct
was unlawful. The termination of an action, suit, or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, does not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which he or she reasonably believed to be in
or not opposed to the best interests of the Company or its shareholders or
policyholders, and, with respect to a criminal action or proceeding, had
reasonable cause to believe that his or her conduct was unlawful.
          (b) The indemnification provided shall extend to all expenses and
circumstances for which indemnification is permitted under paragraph 3(a) above,
that arise:

  (i)   During the term of this Agreement based upon the activities of
Indemnitee prior to or during the term of this Agreement; and,     (ii)  
Subsequent to the term of this Agreement based upon the activities of Indemnitee
prior to or during the term of this Agreement.

          (c) The term “Company” shall for purposes of this Agreement include
ProAssurance Corporation and its direct and indirect majority-owned
subsidiaries.
     4. Limitations on Indemnity. No indemnity pursuant to Section 3 hereof
shall be paid by the Company:
          (a) except to the extent the aggregate of losses to be indemnified
hereunder exceed the amount of such losses for which Indemnitee is indemnified
either: pursuant to Section 2 hereof; pursuant to an Indemnification Agreement
with any parent, subsidiary or affiliate of the Company; or, pursuant to any
Liability Insurance purchased and maintained by the Company pursuant to
Section 1 hereof;
          (b) in respect to remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

2



--------------------------------------------------------------------------------



 



          (c) on account of any suit in which judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state, or local statutory law;
          (d) on account of Indemnitee conduct which is finally adjudged to have
been knowingly fraudulent, deliberately dishonest or willful misconduct;
          (e) if indemnification is prohibited by applicable law of the State of
Delaware;
          (f) for a claim, issue, or matter in which Indemnitee has been found
liable to the Company unless and only to the extent that the Court of Chancery
in Delaware or the court in which the action or suit was brought has determined
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for the expenses which the court considers proper; or
          (g) if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful.
     5. Term of Agreement. The original term of this Agreement shall be the
twelve month period commencing on the date of this agreement. This Agreement
shall renew for successive one year terms unless sooner terminated upon
termination of Indemnitee’s position as an officer, director or employee of the
Company or upon delivery of written notice of termination by the Company to the
Indemnitee not less than 60 days prior to the date of termination stated in the
notice. Notwithstanding anything in this Agreement to the contrary, the
indemnification and advancement of expenses provided pursuant to this Agreement
shall survive the termination of this Agreement with respect to all actions or
inactions occurring or alleged to have occurred prior to or during the term of
this Agreement, and this Agreement shall remain binding upon the Company with
respect to the covered activities of Indemnitee occurring or alleged to have
occurred prior to or during the term of this Agreement.
     6. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of the commencement or threatened commencement of any Proceeding,
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company of the commencement thereof; but the
omission so to notify the Company will not relieve it from any liability which
it may have to Indemnitee otherwise than under this Agreement. With respect to
any such action, Proceeding as to which Indemnitee notifies the Company of the
commencement thereof:
          (a) The Company will be entitled to participate therein at its own
expense; and
          (b) Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel selected by the
Company and consented to by Indemnitee, which consent shall not be unreasonably
withheld. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to

3



--------------------------------------------------------------------------------



 



Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ his own counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after the notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) a conflict of interest between the Company
and Indemnitee exists in the conduct of the defense of such action; or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the Company. The Company shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Company or as to which a conflict of interest exists between the Company and
Indemnitee.
The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
its consent to any proposed settlement.
     7. Payment of Indemnity. Any indemnification shall be made promptly and in
any event within forty-five (45) days, upon the written request of the director,
officer, employee or agent of the Company, unless a determination is reasonably
and promptly made that such director, officer, employee or agent failed to meet
the applicable standard of conduct set forth in Section 1 hereof or that such
director, officer or employee is not entitled to indemnity under Section 3
hereof. Such determination shall be made (l) by the Board of Directors by a
majority vote of a quorum consisting of disinterested directors, or (2) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, or (3) if such a quorum is not obtainable, or, even
if obtainable a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion, or (4) by the stockholders. If the request
for indemnification involves a Proceeding that arises from the merger,
consolidation, reorganization, liquidation, sale of all or substantially all of
the assets, or other extraordinary transaction of the Company, the inquiry and
resolution thereof required by this Section 7, at the option of the person
seeking indemnification, shall be made by a neutral person mutually acceptable
to the Company and the person seeking indemnification. If no disposition of such
claim for indemnification is made within forty-five (45) days, a favorable
determination of entitlement to indemnification shall be deemed to have been
made. The expenses (including attorney’s fees) incurred by the person seeking
indemnification in connection with successfully establishing such person’s right
to indemnification, in whole or in part, shall also be indemnified by the
Company.
     8. Expense Advances.
          (a) Except as set forth in subparagraph Section 8(b) below, the
Company will, if requested by Indemnitee, advance, to the fullest extent
permitted by law, to Indemnitee (hereinafter an “Expense Advance”) any and all
Expenses (as defined in subparagraph (d) below) actually and reasonably paid or
incurred by Indemnitee in connection with any Proceeding (whether prior to or
after its final disposition). Indemnitee’s right to each Expense Advance will be
made without regard to Indemnitee’s ultimate entitlement to indemnification
under the other

4



--------------------------------------------------------------------------------



 



provisions of this Agreement, or under provisions of the Certificate of
Incorporation or Bylaws or otherwise. Each Expense Advance will be unsecured and
interest free and will be made by the Company without regard to Indemnitee’s
ability to repay the Expense Advance; provided, however, that an Expense Advance
will be made only upon delivery to the Company of a written affirmation by
Indemnitee of such Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for indemnification under the Delaware General
Corporation Law, and a written undertaking (hereinafter an “Undertaking”), by or
on behalf of Indemnitee, to repay such Expense Advance if it is ultimately
determined, by final decision by a court or arbitrator, as applicable, from
which there is no further right to appeal, that Indemnitee has not met the
standard of conduct necessary for indemnification under the Delaware General
Corporation Law, or is not entitled to be indemnified for such Expenses under
the Certificate of Incorporation, Bylaws, the Delaware General Corporation Law,
this Agreement or otherwise. An Expense eligible for an Expense Advance will
include any and all reasonable Expenses incurred pursuing an action to enforce
the right of advancement provided for in this Section 8 including Expenses
incurred preparing and forwarding statements to the Company to support the
Expense Advances claimed.
          (b) Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Section 4.
          (c) An Expense Advance pursuant to Section 8(a) hereof will be made
within ten business days after the receipt by the Company of a written statement
or statements from Indemnitee requesting such Expense Advance (which statement
or statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested), whether
such request is made prior to or after final disposition of such Proceeding.
Such request must be accompanied by all information required by Section 8(a),
including but not limited to, the Undertaking.
          (d) “Expenses” means all attorney’s fees, disbursements and retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage, fax
transmission charges, secretarial services, delivery service fees and all other
disbursements or expenses paid or incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding, or in
connection with seeking indemnification under this Agreement. Expenses will also
include Expenses paid or incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for and other costs relating to
any appeal bond or its equivalent. Expenses, however, will not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
     9. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on the Company hereby in
order to induce Indemnitee to serve and/or continue to serve the Company, and
acknowledges that Indemnitee is relying upon this Agreement in continuing to
serve in such capacity.

5



--------------------------------------------------------------------------------



 



          (b) In the event Indemnitee is required to bring any action to enforce
rights and/or to collect moneys due under this Agreement and is successful in
such action, Company shall reimburse Indemnitee for all of Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action.
     10. Separability. Each of the provisions of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable under applicable federal or
state law or for any other reason, such invalidity or unenforceability shall not
affect the validity or enforceability of the other provisions hereof.
     11. Governing Law; Binding Effect; Amendment; Notice.
          (a) This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware without effect to its conflict of law
provisions, except to the extent that the provisions of the Sarbanes-Oxley Act
of 2002 and other federal laws preempt the applicable state law to the
enforceability or interpretation of this Agreement.
          (b) This Agreement shall be binding upon Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of the
Indemnitee, his or her heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.
          (c) No amendment or modification of this Agreement (including any
retroactive or prospective amendment) shall be effective unless in writing
signed by both parties hereto. The termination or cancellation of this Agreement
shall not be effective unless terminated in accordance with Section 5 hereof or
terminated or cancelled in a writing signed by both parties hereto.
          (d) Any notice required to be given hereunder shall be deemed given
when deposited with the United States Postal Service, postage prepaid, addressed
to the person to receive notice at its address below, or such other address as
may have theretofore been specified by such person in a notice pursuant hereto,
or delivered in person to that person (or an executive officer thereof in the
case of the Company).
     12. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration, in
Birmingham, Alabama, in accordance with the Commercial Arbitration rules of the
American Arbitration Association, except that the arbitrator(s) shall be
required to be familiar with the laws of the State of Delaware as they relate to
this Agreement. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

6



--------------------------------------------------------------------------------



 



                  PROASSURANCE CORPORATION     (the “Company”)
 
           
 
  By:        
 
           
 
      W. Stancil Starnes    
 
           
 
  Its   Chief Executive Officer    
 
           
 
                Address for Notice:    
 
                ProAssurance Corporation
100 Brookwood Place
Birmingham, Alabama 35209
Attn: Corporate Secretary    
 
                          (“Indemnitee”)    
 
                          Signature    
 
                          Print Name    
 
                Address for Notice:    
 
                     
 
                     
 
                     

7